  Case 3:20-cv-00626-C-BN Document 8 Filed 05/11/20                       Page 1 of 1 PageID 44



                         IN THE LINITED S'IATES DISTRICT COURT
                         FOR THE NORTIIERN DISTRIC'| OI.'TEXAS
                                     DALLAS DIVISION


SI'EPHEN EDWARDS,                                     )
                                                      )
                       I)ctitioner.                   )
                                                      )
                                                      )
                                                      )
LORIE DAVIS, Direcror TDC./,                          )
                                                      )
                       Respondent.                    )   Civil Action No. 3:20-CV-626-C-BN


                                                  ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that Petitioner's Petition for a   Writ of Habeas Corpus

should be transferred to the United States Court ofAppeals for the Fifth Circuit as successive.

Petitioner has failed to file any objections and the time to do so has now expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and hnds none. lt is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Petitioner's Petition is hereby TRANSFERRED to the United States Court of Appeals

for the Fifth Circuit as successive.,
                                      I
        SO ORDERED       rhis   //        day of May. 2020.




                                                                          ?r*-"'
                                                   SAM        CU     GS
                                                          R TJN      STATES DIS T     C'f JUDGE
